Case: 1:18-cv-07686 Document #: 1141-3 Filed: 06/12/21 Page 1 of 1 PageID #:10357
                                                                                 134 N. LaSalle St.
                                                                                        Suite 1550
                                                                                 Chicago IL 60602
                                                                                              USA
                                                                                     800 959 2874




May 24, 2021


I, the undersigned, having been duly sworn, depose and say that the translation into English of
the following document:

   •   Indonesia.pdf

has been translated by BURG Translations, Inc. and, to the best of my knowledge and belief, it
is a true and accurate rendering of the original Indonesian document.


 STATE OF ILLINOIS                                       BURG TRANSLATIONS, INC.
 COUNTY OF COOK                                          134 North LaSalle Street,
 Chicago, Illinois, May 24, 2021                         Suite 1550
                                                         Chicago, Illinois 60602
 Signed and attested before me on this 24th day of       (312) 263-3379
 May, 2021 by Berk Çetiner




Berk Çetiner
Project Manager
